           Case 1:18-vv-00511-UNJ Document 51 Filed 04/09/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0511V
                                        (not to be published)


    VICTORIA DITSCHE,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: March 10, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS1

        On April 6, 2018, Victoria Ditsche filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration as a result of an influenza vaccine administered on November 23, 2016.
(Petition at 1). On October 18, 2019, a decision was issued awarding compensation to
Petitioner based on the Respondent’s proffer. (ECF No. 41).



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-00511-UNJ Document 51 Filed 04/09/20 Page 2 of 4



       Petitioner has now filed a motion for attorney’s fees and costs, dated January 29,
2020 (ECF No. 46), requesting a total award of $12,679.59 (representing $12,078.90 in
fees and $600.69 in costs). In accordance with General Order #9 counsel for Petitioner
represents that Petitioner incurred no out-of-pocket expenses. (Id. at 2). Respondent
reacted to the motion on January 30, 2020 indicating that he is satisfied that the statutory
requirements for an award of attorney’s fees and costs are met in this case and defers to
the Court’s discretion to determine the amount to be awarded. (ECF No. 47). Petitioner
did not file a reply.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

                                        ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

                                             2
          Case 1:18-vv-00511-UNJ Document 51 Filed 04/09/20 Page 3 of 4



                                       ATTORNEY FEES

               A. Hourly Rates

       Petitioner requests the following rates of compensation for the work of his
attorneys Max Muller; $300.00 per hour for 2017, $317 per hour for 2018 and Amy
Senerth; $225.00 per hour for work performed in 2017, $233.00 per hour for work
performed in 2018, and $250.00 for work performed in 2019. (ECF No. 46 at 1). Petitioner
also requests rates ranging from $125.00 per hour to $165.00 per hour for paralegal work,
depending on the individual paralegal and the year of the work. (Id). The rates requested
are consistent with what Muller Brazil attorneys and paralegals have been awarded for
their work in the Vaccine Program. Accordingly, no adjustment to the requested rates is
necessary.

      For time billed in 2020, Ms. Senerth is requesting the increased rate of $275.00
per hour. Based on my experience I find the requested increase for time billed in 2020 to
be reasonable and award it herein.

                                      ATTORNEY COSTS

       Petitioner requests $600.69 in overall costs. (ECF No. 46 at 1). This amount is
comprised of obtaining medical records and the Court’s filing fee. I have reviewed all of
the requested costs and find the overall amount to be reasonable and shall award it in
full.

                                         CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $12,679.59 (representing $12,078.90 in fees and $600.69 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision.3




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 3
       Case 1:18-vv-00511-UNJ Document 51 Filed 04/09/20 Page 4 of 4



IT IS SO ORDERED.

                                        s/Brian H. Corcoran
                                        Brian H. Corcoran
                                        Chief Special Master




                                    4
